In a medical malpractice action, defendant Smithtown General Hospital appeals from an order of the Supreme Court, Suffolk County, dated August 27, 1979, which denied its objection to the convening of a medical malpractice panel hearing as to the hospital. Order affirmed, with $50 costs and disbursements. Appellant’s time to comply with the directive of the Clerk of the Supreme Court, Suffolk County, dated July 26,1979, is extended until 30 days after service upon it of a copy of the order to be made hereon, together with notice of entry thereof. Plaintiff’s allegations that the staff of the defendant hospital failed to comply with the directive of the attending physician to monitor the decedent’s vital signs every four hours and to perform a specified medical test, are sufficient to present a colorable claim of malpractice. Consequently, a hearing before a medical malpractice panel was appropriately directed by the court (see Bamert v Central Gen. Hosp., 77 AD2d 559; Collins v New York Hosp., 49 NY2d 965). Hopkins, J. P., Lazer, Cohalan and Weinstein, JJ., concur